Citation Nr: 9904683	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  94-18 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

Entitlement to service connection for residuals of a kidney 
injury.  

Entitlement to service connection for residuals of a right 
knee injury.  

Entitlement to service connection for residuals of a right 
ankle injury.  

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.  

Entitlement to service connection for residuals of a 
concussion.  

Entitlement to service connection for residuals of a cervical 
spine injury.  

Entitlement to service connection for residuals of a lumbar 
spine injury.  

Entitlement to service connection for a middle ear disorder.  

Entitlement to service connection for residuals of a left 
little finger injury.  

Entitlement to an increased (compensable) rating for 
residuals of abrasions of the right forearm and elbow.  


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February to May 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Baltimore, Maryland.  
The last supplemental statement of the case was prepared at 
the Wilmington, Delaware, RO.  The veteran moved and is 
currently under the jurisdiction of the Wilmington RO.  He 
had a personal hearing before a hearing officer at the 
Baltimore RO in June 1995.  The case was remanded by the 
Board in December 1996 for additional medical records and VA 
rating examinations for all the disabilities at issues, to 
include medical opinions with regard to the etiologies of 
those disabilities other than service connected residuals of 
abrasions of the right forearm and elbow.  The veteran failed 
to submit requested medical evidence from non-VA sources, 
after having been advised that such failure may result in the 
denial of his claims.  He also failed to appear for a VA 
psychiatric rating examination without providing a reason 
therefor.  It is not clear from the record whether he was 
aware of the need to provide good cause for not appearing for 
the VA psychiatric rating examination, or whether he was 
advised of the legal consequences of such failure.  
Accordingly, the issue of entitlement to service connection 
for a psychiatric disability, to include post-traumatic 
stress disorder (PTSD) will be remanded at the end of this 
decision.  


FINDINGS OF FACT

1.  There is no competent and probative evidence that the 
veteran has a kidney disorder, any disorder from an inservice 
concussion, or a middle ear disorder.  

2.  There is no competent and probative evidence of any nexus 
between the current disabilities of the right ankle, cervical 
spine and little finger of the left hand, respectively, and 
any injury or disease during active service.  

3.  All the evidence necessary for an equitable disposition 
of the veteran's claims regarding the right knee, the lumbar 
spine, the right forearm and the right elbow has been 
obtained by VA.  

4.  The current right knee and lumbar spine disabilities 
probably had their inception as the result of inservice 
injuries.  

5.  Residuals of abrasions of the right elbow and forearm are 
shown to be essentially asymptomatic and virtually non-
disabling; there is no painful and tender scar on objective 
demonstration or any other appreciable dysfunction related to 
this disability entity.  


CONCLUSIONS OF LAW

1.  The claims for service connection for residuals of a 
kidney injury, a right ankle injury, a concussion, a cervical 
spine injury, a middle ear disorder, and an injury of the 
little finger of the left hand, respectively, are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  Residuals of a right knee injury and a lumbar spine 
injury were incurred in active service.  38 U.S.C.A. §§ 1113, 
1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1998).  

3.  A compensable rating for residuals of abrasions of the 
right elbow and right forearm is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a), (b) (West 1991); 38 C.F.R. § 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.20, 4.31, 4.118, Diagnostic Codes 
7803, 7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show, in March 1982, that the 
veteran was treated for complaints of sore throat, fever and 
dizziness over 6 days.  The physical examination revealed 
fluid in the ears, bilaterally.  Serous otitis media was 
assessed.  In May 1982, he was hospitalized for injuries 
sustained after he fell from a moving pickup truck and was 
dragged for about 200 feet.  He did not lose consciousness.  
He sustained multiple abrasions and contusions to the 
extremities.  He complained of blurred vision on the right 
side, laceration of the right arm and elbow, laceration of 
the right knee and hand, left finger pain, back pain, 
headaches, dizziness and shaking.  He stated that he hit the 
right side of his head on the road.  He was in stable 
condition.  His head, eyes, ears, nose and throat were within 
normal limits (WNL).  He was described as normocephalic 
without masses or laceration of the head.  The pupils were 
equal, round, and reactive to light and accommodation.  The 
tympanic membranes were bilaterally clear and negative for 
bleeding eardrums.  There was no evidence of any anterior 
nose bleeding.  The abdominal examination was termed benign 
with negative costovertebral angle tenderness.  There was 
full range of motion of the extremities.  There were 
contusions to the right elbow, the right knee and the 
posterior trunk near the costovertebral angle area.  The 
right knee was termed WNL.  There was point tenderness at the 
right posterior trunk.  Ureteral obstruction on the left was 
to be ruled-out.  Urinalysis was positive for 2-4 red blood 
cells.  Intravenous pyelogram revealed dilation of the calyx 
on the left.  Contusion of the right kidney was assessed.  
The next day, the veteran complained of right low back pain.  
Urinalysis was normal, with 0-1 red blood cells.  An 
intravenous pyelogram revealed partial right collecting 
system.  The next day, he complained of some dizziness on 
walking.  A neurological examination was described as 
thorough and WNL.  The day after that he complained of some 
right flank tenderness.  The hospital period lasted three 
days.  His hospital course was termed uncomplicated.  His 
last intravenous pyelogram was WNL.  The final diagnoses were 
concussion and multiple abrasions.  He was placed on physical 
profile for about two weeks with restrictions from running, 
marching, or lifting more than 25 pounds, etc.  

About two weeks later, in May 1982, the history of kidney 
contusion with hematuria and right elbow abrasions was noted.  
The physical examination revealed resolving abrasion of the 
right forearm and elbow.  Urine dipstick was negative for 
blood.  Resolving abrasions and contusions were assessed.  He 
was medically cleared for duty.  

The service medical records show no complaint, finding or 
diagnosis of any right ankle, cervical spine or left little 
finger abnormality.  

A report dated in July 1984 was received from the University 
of Massachusetts Medical Center showing that the veteran had 
been in a motorcycle accident with loss of consciousness and 
right knee pain.  He had fallen off his motorcycle after it 
slipped on some grass in the road.  He stated that he was 
catapulted 100 feet.  He was admitted by ambulance in a 
cervical collar.  He complained of neck and back pain.  He 
stated that there was some muscular pain and slight abdominal 
pain.  A right knee laceration was noted and immobilizer was 
applied.  The physical examination revealed mild left 
posterior cervical tenderness at C3, mild abdominal 
tenderness to deep palpation in the umbilicus, superficial 
laceration of the right knee with point tenderness at the 
medial collateral ligament and limited motion due to pain.  
X-ray examinations showed no fracture, dislocation or other 
abnormality of the right knee with an incidental finding of 
an ovoid density in the distal femur termed probably a bone 
island, and no vertebral body, intervertebral disc space or 
soft tissue abnormality of the cervical spine.  In August 
1984, he was seen for neck stiffness and the inability to 
move his head.  He reportedly had sustained a bad whiplash 
injury of the neck and a right knee injury from the 
motorcycle accident.  There was pain on motion of the neck 
and full range of motion of the knee.  Neck strain was the 
impression.  

A report from South Shore Medical Center in January 1985 
indicated the veteran's complaints of severe left flank pain 
two days previously with throbbing in the left kidney.  He 
reportedly experienced sudden acute sharp pain of the left 
flank several days previously that caused him to drop to the 
ground with left kidney throbbing.  The impression was 
possible hematuria, stone or other kidney problem.  An 
excretory urogram was termed normal.  

The veteran was hospitalized at Harford Memorial Hospital in 
March 1991 with a history of cervical trauma in a motor 
vehicle accident in early 1989 and renal trauma while in the 
service in 1982.  The 1982 trauma reportedly resulted in 
hematuria.  The 1989 injuries reportedly resulted in left arm 
symptoms of poor coordination and the sensation that a tight 
band was around his left arm which he felt interfered with 
his duties as a police officer.  The neurologic examination 
was termed intact with equal deep tendon reflexes and 
strength in the upper extremities.  Gait was normal.  Cranial 
nerves 2 through 12 were termed grossly intact.  

A non-VA magnetic resonance imaging (MRI) of the cervical 
spine in April 1991 revealed minimal cervical spondylosis 
with mild spinal stenosis in the mid-cervical region without 
evidence of a herniated disc.  History was recorded of a 
motor vehicle accident two years previously.  Neck pain and 
left arm numbness had followed that accident.  

Non-VA outpatient treatment records dated in June 1992 show 
that the veteran experienced knee and lower back pain after 
falling off a ladder the previous day.  He reportedly had 
been painting and fell 20 feet or less.  He landed and was 
jammed down on his feet and fell on muddy ground.  He 
complained of pressure from his knees into his lower back.  
The physical examination revealed no knee effusion or joint 
laxity and left lumbar pain without radiation.  
Musculoskeletal pain was assessed.  

In January 1993, Harvey B. Pats, M.D., reported the results 
of brainstem auditory evoked response testing for symptoms of 
dizziness and to rule-out acoustic trauma as normal, 
bilaterally.  

M. G. Yoder, M.D., reported in March 1993 that the veteran 
showed some fluid behind his left tympanic membrane with 
redness.  He had tenderness into the mastoid area.  The right 
tympanic membrane was termed fine without redness.  

Non-VA medical records dated in March 1993 indicate that the 
veteran had been injured in May 1982 when he was bounced out 
of a 2 1/2 ton truck (deuce and half) and his right foot 
caught on the railing so that he was dragged.  His head 
reportedly banged repeatedly against the rear tire.  He 
reportedly sustained kidney, head, left fifth finger, and 
neck injuries.  There was crepitus on neck motion.  There was 
some weakness of grip strength.  X-rays showed lordosis with 
spasm and neuroforaminal narrowing and spurring of the 
cervical spine and hyperextension deformity of the proximal 
interphalangeal joint with snapping into flexion of the left 
5th finger.  He also had distal or volar displacement of the 
head of the metacarpal phalangeal joint as compared to the 
base of the proximal phalanx.  An electronystagmogram showed 
changes consistent with head trauma and dizziness.  A 
cervical spine MRI revealed a herniated disc at C4/5 causing 
a moderate impression on the spinal cord.  An electromyogram 
revealed either C5-6 and C7 radiculopathy on the left or a 
brachial plexus injury.  There was hyperextension deformity 
of the proximal interphalangeal joint of the left little 
finger with difficulty initiating grasp and a swan neck 
deformity of that joint.  

On a VA examination in May 1993, the veteran reported that he 
had lost consciousness following the May 1982 truck accident 
and had started to have balance problems three or four years 
previously.  He stated that his head, ankle, knee, left 
little finger, and cervical spine were injured.  He also 
described black-outs.  Both ears appeared normal.  He had a 
guarded gait favoring his left leg.  Limited motion of the 
lumbar spine was detailed.  Numerous scars consistent with 
multiple abrasions were described.  The left fifth finger was 
fixed in a hyperextension position.  Dizziness and black-outs 
of unknown etiology, cervical disc disease, 
C4-5, multiple healed abrasions, lumbosacral strain with disc 
disease, left fifth finger fracture with hyperextension 
position and inability to make a fist, and a brachial plexus 
injury secondary to the truck accident described were 
diagnosed.  

A VA cystoscopic examination in June 1993 revealed a 
neurogenic bladder with incontinence, dysuria most likely 
related to previous neurological injuries.  Intravenous 
urogram with nephrotomogram revealed a double right 
collective system and ureter.  The intravenous pyelogram was 
termed otherwise unremarkable.  

In August 1993, a VA physician reported that the 33-year-old 
veteran had residuals of a cervical spine injury with 
resultant hyperreflexic bladder.  

At the veteran's personal hearing in June 1995, he testified 
about the details of the inservice truck accident in May 
1982.  He stated that symptoms of urinary urgency, frequency, 
nocturia and incontinence started 1 to 2 years following 
active service, at the South Shore Medical Center.  
Transcript (T.) at pages 1-2 (1-2).  He testified that he was 
having problems with dizziness, balance, and a middle ear 
problem which were treated in 1987 or 1988.  T. at 6.  He 
stated that he injured his right knee when the truck ran over 
it in May 1982 and he also had a hole in his right shin.  He 
injured his right knee again when he had a motorcycle 
accident following active service.  T. at 9.  He testified 
that he was rendered unconscious from the May 1982 accident 
and awakened in the hospital with a cervical collar and a 
compress on his right knee.  T. at 10.  He recalled being 
told after the May 1982 accident that he had suffered a mild 
concussion which he felt had caused headaches, dizziness, and 
black-outs.  T. at 16.  He recalled sustained a back injury 
when he was ejected from the vehicle in May 1982.  He stated 
that he had also injured his back in a 1989 motor vehicle 
accident when he was turning and another vehicle struck the 
right side of his vehicle, from which he reportedly suffered 
a strain.  T. at 18.  His cervical spine disorder was felt to 
be due to the May 1982 accident whereby he experienced 
locking, herniated discs, and lifting impairment.  T. at 19.  
He described his middle ear disorder as due to the May 1982 
accident and stated that he felt as if everything was moving 
around him, which was a constant and uncomfortable feeling.  
T. at 20.  He testified that he sustained a left little 
finger disorder as a result of the May 1982 accident.  He 
could not bend the finger.  T. at 21.  

On a VA genitourinary examination in May 1997, the veteran he 
complained of urinary urgency.  There was no neurological 
dysfunction indicated on rectal examination.  He refused to 
have any additional recommended urological tests.  On the 
audiological evaluation, he complained of dizziness and ear 
infections from head trauma.  He described intermittent dizzy 
spells and not feeling right all the time.  The tympanic 
membranes were intact without infection or effusion.  
Insufflation in the right ear caused subjective dizzy 
sensations.  There was no clinical evidence of middle ear or 
mastoid infection.  The assessment was no active ear 
infection and chronic dizziness.  

On a VA cranial nerve examination in May 1997, the veteran 
recalled sustaining a concussion from the May 1982 truck 
accident.  He related back strain following postservice 
motorcycle and other vehicular accidents.  He complained of 
headaches, dizziness and black-outs.  He felt that dizziness 
started with the May 1982 accident.  He also complained of 
migraine.  He also described low back and neck pain with 
cracking on movement and limited motion.  There were no 
remarkable findings on the cranial nerve examination.  There 
was tenderness over C7 and in the lumbosacral region.  There 
was a swan neck deformity of the left little finger.  The 
examiner commented that the veteran had a history of multiple 
injuries with cervical and lumbar radiculopathy and thoracic 
outlet syndrome.  Because of the negative cervical MRI in the 
past and intervening motor vehicle accident with a subsequent 
MRI showing disc herniation it was unlikely that his 
complaints stemmed from his original service-related accident 
and were more likely from his subsequent motor vehicle 
accident.  There was a paucity of records surrounding the 
civilian accidents: the motorcycle accident when he was 
thrown 100 feet and the subsequent accident when he was 
broad-sided while stopped at a red light.  The headaches were 
cervicogenic in etiology.  There was no evidence that the 
left finger injury was sustained during active service.  

A VA examination of the bones in May 1997 showed a history of 
the May 1982 truck accident followed by right upper extremity 
abrasions, left knee symptoms, bilateral patellar tenderness, 
and low back pain.  Since service, the veteran had worked as 
a police officer and federal law enforcement official.  There 
was a history of a July 1984 motor vehicle accident when he 
sustained bad whiplash with pain on cervical spine motion.  
He reportedly had been catapulted 100 feet and hit a fence.  
Cervical thoracic junction symptoms had been indicated.  A 
superficial laceration of the right knee reportedly had 
required dressing, crutches and a knee immobilizer.  A 1989 
motor vehicle accident also was noted followed by neck and 
left upper extremity symptoms.  The 1992 fall from a ladder 
was noted followed by back and leg symptoms.  He recalled 
that he had fallen 8 feet and suffered a herniated disc as a 
result.  He reportedly owned his own business of wall 
covering installation.  He hired others to do the work.  All 
he would do is trim painting and some climbing on a two-step 
ladder, but no higher.  He complained of dizziness, 
difficulty with urination regarding frequency and 
incontinence, constant neck pain, and constant, equally 
intense low back pain.  He reportedly related that there was 
no problem with his right knee and right ankle.  

The physical examination revealed that the 36-year-old 
veteran weighed 214 pounds and was 6 feet, 3 inches tall.  He 
had no limp.  Toe walking caused no symptoms.  Heel walking 
caused symptoms in the posterior aspect of the right ankle.  
Range of motion of the cervical spine was detailed with 
symptoms at the extremes of motion.  Tenderness was elicited 
from C6 to T1 with no spasm or tenderness over the 
paravertebral muscles.  The little finger of the left hand 
revealed a swan neck deformity without tenderness to 
palpation.  There was a fullness on the palmar aspect of the 
proximal interphalangeal joint.  Passive motion caused pain 
in this area.  There was no active motion of the proximal 
interphalangeal joint.  Passive motion was to 15 degrees with 
pain.  Distal interphalangeal joint motion was detailed to be 
lacking 5 degrees in extension.  Motion of the right knee was 
from 0 to 145 degrees with patellofemoral crepitation.  No 
instability was evident.  Swelling, erythema, effusion, and 
sensitivity, respectively, were not shown to be present.  
McMurray's was negative.  The right ankle range of motion 
without pain or swelling was detailed.  Tenderness over the 
posterior malleolus extending to the anterior aspect of the 
Achilles tendon was elicited.  The Achilles tendon itself was 
not tender.  Straight leg raising was to 90 degrees, seated.  
Straight leg raising with the knees completely extended 
caused symptoms behind the lower extremities.  There was 
minimal dorsal scoliosis of the thoracolumbar spine.  Range 
of motion was detailed with low back pain.  There was 
tenderness to palpation in L2 to L4 and in the left 
paravertebral muscles, with no spasm in those areas.  There 
reportedly were no right elbow symptoms with normal motion 
detailed.  No scars were evident.  Manual testing caused no 
symptoms in the right elbow, right forearm or right wrist.  
There was excellent right hand strength.  The diagnoses 
included status post multiple abrasions related to the 1982 
incident but they were resolved and healed without any 
residual evident in the right upper extremity and no right 
upper extremity symptoms from that incident; discogenic 
cervical spondylosis with no evidence of radiculopathy 
clinically; chronic lumbar strain and sprain with symptomatic 
arthrofibrosis; swan neck deformity of the little finger of 
the left hand; asymptomatic patellofemoral tracking findings; 
minimal arthrofibrosis of the right knee in essentially 
asymptomatic status; symptomatic arthrofibrosis of the right 
ankle with synovitis anteriorly to the Achilles tendon.  

The VA examiner commented in May 1997 that the symptoms of 
the cervical spine would not have been due to the 1982 
incident in that the records did not document that the neck 
had been injured.  The left little finger findings would not 
have been symptomatic or related to the 1982 incident during 
active service in that this area was not documented.  The 
abrasions of the right forearm had healed and there were no 
symptoms in the right upper extremity on physical examination 
or related by history according to the veteran, and this area 
was documented as having been injured from the 1982 incident.  
The mild crepitation about the patellofemoral joint could 
have been somewhat minimally related to the incident in 1982 
in that there were notations regarding tenderness about the 
right knee and dressings about the right knee.  This 
involvement was termed minimal compared to that from 
significant injuries after that episode, especially of the 
right knee in 1984.  The low back could have been minimally 
related to the 1982 episode in that the low back was 
symptomatic according to the records but this was termed very 
minimal compared to the residuals of other injuries.  The 
herniated cervical disc and aberrant electromyograms in the 
upper extremities would not have been related to the 1982 
incident.  He himself stated that he had no further problems 
with the right knee and his right ankle was fine.  The right 
ankle abnormality on physical examination was not related to 
the 1982 episode.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious.  See Murphy, 1 Vet. App. 
at 81.  An allegation of a disorder that is service connected 
is not sufficient; the veteran must submit evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  

In order for a claim to be well grounded, there must be 
competent (medical) evidence that the veteran currently has 
the claimed disability.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  There must also be either lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service.  The veteran must also submit medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony, may 
constitute sufficient evidence to establish a well grounded 
claim; however, if the determinative issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well-grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If the 
veteran fails to submit evidence in support of a plausible 
claim, VA is under no duty to assist the veteran in the 
development of the claim.  See Grottveit at 93.

Service connection may be granted where the evidence shows 
that a particular injury or disease resulting in chronic 
disability was incurred in service, or, if pre-existing 
service, was aggravated therein.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, "direct" service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
established as chronic during service there is no requirement 
of an evidentiary showing of continuity of symptomatology 
after service.  38 C.F.R. § 3.303(b).  Then, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent cause.  38 C.F.R. § 3.303(b); 
Brannon v. Derwinski, 1 Vet. App. 314, 315 (1991).

Where the condition noted during service is not, in fact, 
shown to be chronic or the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 
C.F.R.§ 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment. Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  The Court has held 
that lay observations of symptomatology are pertinent to the 
development of a claim of service connection, if corroborated 
by medical evidence.  See Rhodes v. Brown, 4 Vet. App. 124, 
126-127 (1993).  In that regard, the Board further notes that 
the Court has recently held that a claim based on chronicity 
may be well-grounded if 1) the chronic condition is observed 
during service, 2) continuity of symptomatology is 
demonstrated thereafter and 3) competent evidence relates the 
present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 489 (1997).  Although a layperson is 
competent to testify as to observable symptoms, a layperson 
is not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

VA has the duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1 which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition; and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  

38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  

In decisions on claims for veterans' benefits, a claimant is 
entitled to the "benefit of the doubt" when there is an 
approximate balance of positive and negative evidence.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  When the evidence supports the 
claim or is in relative equipoise, the appellant prevails.  
Id. at 56.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

If a service-connected disability presents an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment may be assigned.  38 C.F.R. § 3.321(b)(1).

Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.  

Pertinent regulations provide that in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

Scars, other than disfiguring head, neck, or facial scars, or 
residuals of 2nd or 3rd degree burns, are rated based on 
healing, symptomatology, or on impairment of function of the 
part affected.  A ten percent rating is warranted for a scar 
which is poorly nourished with repeated ulceration, or which 
is tender and painful on objective demonstration.  Other 
scars are rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805.  

Analysis

The Board notes that it has found the veteran's claims for 
service connection for residuals of injuries to the right 
knee and lumbar spine to be "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a), effective on and after 
September 1, 1991.  That is, the Board finds that he has 
presented claims on these matters which are plausible.  The 
Board is also satisfied that all relevant facts regarding 
these claims have been properly developed.  

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the claim for an increased rating 
for residuals of abrasions of the right forearm and elbow.  
Thus, no further development is required in order to comply 
with VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).  

With respect to the issues of entitlement to service 
connection for residuals of a concussion, residuals of 
injuries to the kidney, right ankle, cervical spine, and left 
little finger and a middle ear disorder, the claims are not 
considered well grounded.  Current disability of the kidney, 
any disabling residual of a concussion, and any middle ear 
disorder are not medically shown to be present.  There is no 
medical evidence of any connection, or nexus, between current 
disorders of the cervical spine, right ankle, and/or left 
little finger and any injury, disease, event or circumstance 
of active service.  

Service Connection

Residuals, Kidney Injury

The service medical records show that the veteran did sustain 
a probable kidney injury during active service, as a result 
of the truck incident in May 1982, with posterior right sided 
trunk tenderness, hematuria, and dilation of the calyx on the 
left by intravenous pyelogram.  Nevertheless, subsequent 
clinical evaluations showed that urinalysis was normal, 
without hematuria, and intravenous pyelogram was normal 
before he left active service.  No further kidney dysfunction 
has been revealed.  The veteran's current urinary complaints 
relate to a neurogenic bladder, not to any kidney disorder.  
Even with the left kidney symptoms that were not related to 
active service and reported in January 1985, an excretory 
urogram showed no objective kidney impairment.  The double 
right collective system and ureter shown by intravenous 
pyelogram in June 1993 was not demonstrated earlier or as a 
residual of any inservice kidney trauma.  This finding was 
not associated with any kidney disorder, and none has been 
shown.  In the absence of any current kidney disability, the 
claim for service connection cannot be considered well 
grounded, and must be denied.  

Residuals, Right Knee Injury

The service medical records show that the veteran did sustain 
a laceration of the right knee during active service, as a 
result of the May 1982 truck incident.  Right knee contusion 
was described.  The right knee was also described as WNL.  He 
next was shown to have right knee pain following a motorcycle 
accident in July 1984.  Muscular pain, a laceration, 
tenderness, limitation of motion and a knee immobilizer with 
respect to the right knee were indicated at that time.  A 
bone island in the distal right femur was shown by X-ray.  
Musculoskeletal pain in reference to the right knee was 
revealed following his fall from a ladder in June 1992.  
During his hearing in June 1995, he testified as to a right 
knee injury from the truck running over it in May 1982, as 
well as subsequent right knee injuries from additional motor 
vehicle accidents following active service.  Most recently, 
on the VA examination in May 1997, he is shown to have right 
knee patellar tenderness and crepitation.  There are 
asymptomatic patellar tracking findings and minimal 
arthrofibrosis of the right knee.  While the findings are not 
great, there is right knee abnormality shown to be present.  
This has been clinically traced, in part, albeit a minimal 
part, to the May 1982 right knee injury during active 
service.  There is evidence of postservice injuries to the 
right knee as well.  Even so, the Board finds that the 
evidence regarding the etiology of current right knee 
disability is at least evenly balanced, or in relative 
equipoise, so as to support a conclusion that the current 
right knee disorder had its inception during active service, 
as a result of right knee trauma therein.  

Residuals, Right Ankle Injury

The service medical records show no complaint, finding or 
diagnosis of any right ankle abnormality, as the result of 
the May 1982 incident, or otherwise.  Similarly, clinical 
records regarding injuries sustained following active service 
do not contain any evidence of a right ankle injury.  The 
only evidence that the veteran sustained a right ankle injury 
during active service has been supplied by him alone.  There 
has been no corroborating medical evidence.  The first 
medical evidence of any right ankle abnormality was shown on 
the latest VA examination, and is diagnosed as symptomatic 
arthrofibrosis manifested by tenderness.  It has been 
medically expressed that the right ankle abnormality is not 
related to the May 1982 incident.  The veteran's subjective 
statements, including sworn testimony, alone do not 
constitute competent evidence of a causal relationship 
between the current right ankle disorder and the inservice 
truck incident.  Without medical evidence of a nexus between 
the current disability and any injury, disease, event or 
circumstance during active service, the claim cannot be 
considered well grounded and must be denied.  

Concussion Residuals

The service medical records do show that the veteran suffered 
a concussion from the May 1982 truck incident with symptoms 
of blurred vision, headache, dizziness, and shaking.  
Nevertheless, the neurological evaluation following the 
incident was WNL, as was the physical examination of the 
head.  His head may have struck the ground with a concussion 
following, but no lasting damage is shown to have occurred.  
There was absolutely no outward, clinical sign of significant 
head injury during active service.  No symptom of blurred 
vision, headache, dizziness or shaking is shown to have been 
continuous since active service.  In fact, based on the 
findings during active service, the diagnosis of concussion 
appears to have been based on his subjectively reported and 
medically uncorroborated symptomatology.  Even these 
complaints are not medically indicated to have continued.  
They were not reported in conjunction with postservice 
examinations following the July 1984 accident or the 1989 
motor vehicle accident.  Post service symptoms of dizziness 
first reported in 1993 were not objectively confirmed on 
clinical testing in January 1993.  For the first time in 
March 1993, an electronystagmogram was shown as consistent 
with head trauma and dizziness, but this had followed two 
serious motor vehicle accidents that occurred since active 
service, including the motorcycle accident when the veteran 
was thrown 100 feet and hit a fence.  While he reported 
having lost consciousness following the May 1982 incident on 
the VA examination in May 1993, the medical records of 
treatment following that incident establish the contrary, 
that he expressly had not lost consciousness.  The diagnosis 
at that time of dizziness and black-outs was not objectively 
confirmed, as it was based on his subjective complaints 
alone, and was not related medically to any concussion or 
other head trauma, as the etiology was termed unknown.  
Chronic dizziness was assessed on the VA examination in May 
1997, but this was not identified as any residual of a 
concussion during or since active service, and again was 
without any objective neurological disorder.  The cranial 
nerves were normal.  Headaches were medically identified as 
cervicogenic, not due to any brain trauma.  In fact, there 
has been no current finding of any concussion residual during 
or since active service.  Without current disability 
relatable to inservice concussion shown to be present, the 
claim for service connection with respect thereto is not well 
grounded, and must be denied.  

Residuals, Cervical Spine Injury

The service medical records show no complaint, finding or 
diagnosis of any cervical spine (neck) abnormality.  The 
cervical spine is not shown to have been injured as the 
result of the May 1982 truck incident.  The veteran first 
clinically recorded complaint of neck pain was recorded after 
the motorcycle accident following active service in July 
1984.  He reportedly was thrown 100 feet against a fence from 
that accident.  He was treated with a cervical collar and 
cervical spine tenderness was elicited for the first time, of 
record.  Neck stiffness continued with the inability to move 
his head in August 1994.  There was pain on neck motion and 
neck strain was diagnosed.  He apparently experienced neck 
trauma again from a motor vehicle accident in 1989.  There 
were radicular symptoms affecting the left upper extremity.  
In April 1991, MRI revealed spondylosis with spinal stenosis 
of the cervical spine.  This also was related to a 1989 
injury following which there had been neck pain and left arm 
numbness.  In March 1993, he provided a history o of a neck 
injury during active service that was medically unverified.  
Crepitus, spasm, narrowing and spurring of the cervical spine 
with a finding on MRI of a herniated disc, C4-5, with left 
radiculopathy or a brachial plexus injury were first shown at 
that time, subsequent to the two medically confirmed 
occasions of neck trauma since active service, in 1984 and 
1989.  Cervical disc disease was diagnosed later in 1993 but 
the complete history of cervical spine trauma was not 
indicated on that examination.  Apparently based on this 
omission and the veteran's statements, the cervical spine 
disorder was attributed to the May 1982 injury.  In August 
1993, the cervical spine injury was shown to be etiologic of 
a neurogenic bladder that has caused his urinary complaints.  
Again, there is not medical evidence in support of his sworn 
testimony that he sustained a cervical spine injury as a 
result of the May 1982 episode.  The VA examinations in May 
1997 are based on a complete history and show that 
intervening, postservice, accidents had induced the current 
cervical spine dysfunction with thoracic outlet syndrome 
headaches termed cervicogenic in origin.  It was medically 
confirmed that cervicothoracic symptoms had ensued from the 
injuries sustained in the motorcycle accident in 1984.  The 
diagnosis was discogenic cervical spondylosis.  It was 
medically expressed that cervical spine symptomatology would 
not have been due to the 1982 episode.  This statement is 
entirely consistent with and confirmed by the complete 
medical evidence, which establishes no cervical spine 
disorder prior to the injury sustained from the 1984 
motorcycle accident.  In the absence of a medically verified 
nexus between current cervical spine dysfunction and any 
injury, disease, event or circumstance during active service, 
the claim for service connection for such dysfunction is not 
well grounded and must be denied.  

Residuals, Lumbar Spine Injury

The service medical records show that the veteran did 
complain of low back pain after the May 1982 truck accident, 
and this complaint was repeated over two days.  He again had 
back pain after the July 1984 accident.  Lower back pain 
occurred again from the fall off the ladder in June 1992.  
Limited lumbar spine motion was shown by examination in May 
1993 and lumbosacral strain with disc disease was diagnosed.  
The veteran has reported low back injuries beginning with the 
May 1982 episode and occurring after the 1989 episode as 
well.  On the May 1997 examination there was low back pain 
with findings of scoliosis and tenderness of lumbar vertebrae 
and muscles.  Lumbar strain and sprain with symptomatic 
arthrofibrosis was diagnosed.  The medical comment indicated 
that the evidence supported the inception of current lumbar 
spine disablement to at least a minimal degree as a result of 
the May 1982 incident, with the acknowledgment that the low 
back had been significantly injured after service.  
Nevertheless, there is no realistic way of dividing the 
residuals of the low back injuries in this case and the 
medical evidence supports a connection with the injury during 
active service.  Accordingly, current lumbar spine 
dysfunction is sufficiently related to active service to 
support a grant of service connection therefor.  

Middle Ear Disability

The service medical records show, in March 1982, that the 
veteran had serous otitis media with a sore throat, fever, 
dizziness, and fluid in the ears.  However, the examination 
of the ears following the May 1982 incident does not shown 
continuing disability of the ears.  The physical examination 
of the ears was WNL.  The tympanic membranes were bilaterally 
clear  without bleeding.  Obviously, the March 1982 infection 
had cleared without disabling residuals shown.  He had no ear 
complaints in May 1982.  The auditory test in January 1993 
was negative for any abnormality from acoustic trauma, or 
otherwise.  There was no residual or other sign or symptom of 
middle ear disease or inflammation.  There were symptoms o a 
left ear infection in March 1993, but these too cleared and 
were not medically related to any inservice disease or injury 
or otherwise shown to be chronic in nature.  The vague 
symptomatology to which he attributed an ear injury in May 
1982 and described during his hearing have not been 
objectively confirmed.  Nevertheless, the VA examination in 
May 1997 showed no abnormality of the ears except for 
subjective dizziness on the right.  There was no ear 
infection or other sign or symptom relatable to any inservice 
injury or disease.  There was no clinical evidence of any 
middle ear infection.  No active ear infection was the 
medical diagnosis.  In view of the complete medical evidence, 
there is no current middle ear disability shown to be 
present.  In the absence of such a current disability, the 
claim for service connection therefor cannot be considered 
well grounded and must be denied.  

Residuals, Left Little Finger Injury

While the veteran did complain of left finger pain after the 
May 1982 incident during active service, there is no clinical 
evidence of any left little finger injury during active 
service at that or any other time.  Full range of motion of 
the extremities was indicated.  There were no left little 
finger symptomatology presented during active service.  The 
first medical evidence of any left upper extremity 
abnormality was recorded in 1991 and attributed to the 1989 
motor vehicle accident.  Thereafter, in March 1993, the first 
complaints of left little finger dysfunction were reported, 
and attributed to the 1982 incident, with no reference at all 
the any postservice injury.  Hyperextension, swan neck, 
deformity was confirmed at that time, but the medical history 
was obviously incomplete.  The medical evidence independent 
of the veteran's subjective report of a left little finger 
injury during active service, does not support any connection 
between the first finding of current left little finger 
disability in 1993, following two serious motor vehicle 
accidents since active service, and the inservice incident in 
May 1982.  The examiner in May 1997 reported that there was 
no evidence that a left little finger injury was sustained 
during active service.  Another VA examiner arrived at the 
same conclusion that the swan neck deformity of the little 
finger of the left hand was not related to the 1982 incident 
during active service.  In the absence of medical evidence of 
a connection between the swan neck deformity of the little 
finger of the left hand first shown after two serious 
postservice motor vehicle accidents and any injury or disease 
during active service, including the May 1982 incident, there 
is no well grounded claim for service connection with respect 
thereto, and the claim must therefore be denied.  

Increased Rating

Residuals, Right Elbow & Forearm Abrasions

While the veteran did sustain abrasions of the right elbow 
and forearm during active service, they apparently healed 
well because no current residual is easily detected.  The 
disability has been service connected and rated as for scars, 
but no right forearm or elbow scarring is shown to be 
present.  No right upper extremity symptomatology are 
reported.  Pertinent motion and strength were WNL.  This 
disability is actually rated by analogy to scars, since this 
would be the closest related disability entity that would 
cover the functions affected and the anatomical localization 
and symptomatology of the service connected condition.  
Nevertheless, there is not sign or symptom of functional 
loss, pain, tenderness, or any other disabling feature that 
would qualify for a compensable rating.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1996), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no schedular basis upon 
which to assign a compensable disability evaluation.  
Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (1996) is in order.  That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  The evidence in this case fails to show 
that the veteran's service-connected residuals of right elbow 
and forearm abrasions cause marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  In fact, the 
veteran is shown to own his own business and is not 
demonstrably hampered in any way by the specified right elbow 
and forearm disability.  


ORDER

Service connection for residuals of a kidney injury is 
denied.  

Service connection for residuals of a right knee injury is 
granted.  

Service connection for residuals of a right ankle injury is 
denied.  

Service connection for residuals of a concussion is denied.  

Service connection for residuals of a cervical spine injury 
is denied.  

Service connection for residuals of a lumbar spine injury is 
granted.  

Service connection for a middle ear disorder is denied.  

Service connection for residuals of a left little finger 
injury is denied.  

An increased (compensable) rating for residuals of abrasions 
of the right forearm and elbow is denied.  


REMAND

A short time after the veteran moved to the jurisdiction of 
the Wilmington, Delaware, RO he was scheduled for the 
examinations directed in the Board's December 1996 remand.  
He appeared for all the examinations except for a psychiatric 
examination.  He did not give any explanation for not 
appearing for that examination and was not notified, of 
record, of the legal and evidentiary consequences of his 
failure to report.  In order to afford the veteran every 
consideration, the case is remanded again for the following 
action:  

1.  A board of two VA or VA-designated 
psychiatrists should conduct a complete 
examination to ascertain, first, whether 
it is at least as likely as not that the 
appellant has PTSD, or any chronic 
psychiatric disorder, and, if so, whether 
it is at least as likely as not the 
result of a stressor, or any other event 
or circumstance, during active service as 
distinguished from any other stressful 
event or combination of stressful events, 
or other etiology, unrelated to the 
period of active service.  The complete 
claims folder and a copy of this REMAND 
must be provided to the psychiatrists, 
respectively, prior to their examinations 
and opinions.  In addition, the veteran 
should be informed of the consequences 
under 38 C.F.R. § 3.655 if he fails to 
report for the examination without good 
cause shown.  

2.  In order to facilitate the ultimate 
decision in this case, it is requested 
that a full explanation for all the 
conclusions reached by the examiners be 
included in the record returned to the 
Board.  

3.  After the above actions have been 
completed, the appropriate official(s) at 
the RO should review the records and 
ensure compliance with this REMAND. Any 
deficiency should be referred back to the 
appropriate office until full compliance 
with this REMAND has been achieved.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The purpose of this REMAND is to 
procure clarifying data and ensure due process.  The 
appellant need take no action unless otherwise notified.  


		
	R. K. ERKENBRACK
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  The remand portion of this 
decision is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal as to the issue remanded.  38 C.F.R. § 20.1100(b) 
(1998).  

 Department of Veterans Affairs

